In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Pound Ridge dated June 14, 1984, which denied the appellant’s application for a variance to construct, on a residential lot, a sewage disposal system intended to service commercial property on two adjacent lots, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Ferraro, J.), dated June 5, 1985, which confirmed the determination and dismissed the proceeding on the merits.
Ordered that the judgment is affirmed, with costs.
The determination of the respondent Zoning Board of Appeals that the petitioner’s three separate parcels, each with its own separate lot number and zoning classification, were not one lot under the zoning ordinance but three, was neither irrational nor unreasonable and must, therefore, be upheld (see, e.g., Matter of Albert v Board of Stds. & Appeals, 89 AD2d 960, 962, appeal dismissed 59 NY2d 673). We note also that the petitioner failed to demonstrate that it suffered undue hardship so as to entitle it to the use variance it sought. Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.